Citation Nr: 1122797	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUE

Entitlement to an annual clothing allowance for 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Omaha, Nebraska, which denied the Veteran's claim.


FINDING OF FACT

The Veteran's claim for an annual clothing allowance for 2008 related to his service-connected disabilities- degenerative arthritis of the bilateral knees-requiring bilateral metal braces that cause damage to his clothing was received at the Omaha, Nebraska VAMC in May 2008.


CONCLUSION OF LAW

The criteria for entitlement to a clothing allowance for 2008 are not met. 38 U.S.C.A. §§ 1162, 5101, 5107 (West 2002); 38 C.F.R. §§ 3.155(a), 3.810 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the CAVC appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The MC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Clothing Allowance

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments. 38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a veteran who has a service- connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162. The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:

(1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability; or

(2) the Chief Medical Director or designee certifies that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments. 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Importantly for the case here, effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements of paragraph (a) of this section as of that date (that is, as of August 1). Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement. 38 C.F.R. § 3.810(b).

The Veteran is service-connected for several disabilities, including arthritis of the bilateral knees, for which he was prescribed, by VA, bilateral metal knee braces. This award of service connection became effective September 1, 2001.

The clothing allowance claim for 2008 was denied because the Veteran's VA Form 10-8678, Application for Annual Clothing Allowance (Under 38 U. S. C. § 1162), was not received by the Omaha VAMC until May 2008.  The VAMC explained, "to qualify for the 2008 clothing allowance payment the qualifying item must have been procured prior to August 1, 2007."  

In this case, the Veteran submitted an invoice indicating the metal knee braces were procured in May 2008.

The Veteran is not disputing that his knee braces were procured in May 2008, but still seeks his clothing allowance for 2008.  Again, payment of the clothing allowance is made in a lump sum annually to those for whom entitlement is established as of August 1st of the subsequent year.  See 38 C.F.R. § 3.810(b).  

In this case, the VAMC explained that the Veteran's knee braces would had to have been procured by August 1, 2007 in order to qualify him for a 2008 clothing allowance.  In light of 38 C.F.R. § 3.810(b), the Board agrees.  The Veteran is clearly entitled to a 2009 clothing allowance, but an annual clothing allowance for 2008 must be denied as a matter of law.


ORDER

Entitlement to an annual clothing allowance for 2008 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


